Citation Nr: 0428440	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  99-19 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
skin disorder, claimed as the residual of Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from March 1967 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of April 1999, which denied service connection for PTSD and a 
skin condition.  The case was remanded by the Board in 
January 2001 for consideration of the claim in light of 
prior, final rating decisions addressing both issues.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

For reasons expressed below, the issue of entitlement to 
service connection for PTSD will be REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C., for 
further development.  


FINDINGS OF FACT

1.  Evidence received since an unappealed September 1997 RO 
decision, which denied service connection for PTSD, includes 
evidence which bears directly and substantially on the matter 
in question, and is so significant that it must be considered 
in order to fairly decide the claim.   

2.  Evidence received since an unappealed October 1992 RO 
decision denying service connection for a skin condition is 
cumulative or redundant, or not so significant that it must 
be considered to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim for service connection for PTSD.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).

2.  New and material evidence to reopen a claim for service 
connection for a skin condition has not been received. 38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The RO denied service connection for a skin condition in 
October 1992.  The RO denied service connection for PTSD in 
September 1997; this rating decision did not address the 
issue of service connection for a skin disability.  The 
veteran did not appeal either decision, and they are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2004).  
However, if new and material evidence is received with 
respect to a claim which has been disallowed, the claim will 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).   

The veteran's application to reopen his claim was received in 
January 1999.  Under the law in effect for these claims, 
"new and material evidence" is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of a claim.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (2001).  (The 
definition of new and material evidence found in 38 C.F.R. § 
3.156(a) was changed in 2001; this change applies only to 
claims received on or after August 29, 2001, and, hence, is 
not applicable to this case.  See 66 Fed. Reg. 45,620, 45,629 
(Aug. 29, 2001).)

I.  PTSD

To the extent required for a decision as to whether the claim 
for service connection for PTSD is reopened, the Board finds 
that the notice and duty to assist provisions of the law have 
been met.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  


Evidence of record at the time of the September 1997 decision 
included service medical records, and VA examinations dated 
in July 1990, July 1993, and August 1997, none of which 
revealed a diagnosis of PTSD.  A psychiatric examination in 
August 1997 specifically found that the criteria for PTSD 
were not met.  The RO denied the claim on the basis that PTSD 
was not shown.

Evidence received since then includes VA treatment records 
dated from September 1997 to November 2002 which show 
periodic mental health clinic treatment.  In November 2002, a 
psychiatry note included a diagnosis of PTSD.  Also of record 
is a report of a VA psychiatric examination conducted in 
January 2003, which resulted in diagnoses including PTSD.  

This medical evidence showing a recent diagnosis of PTSD 
bears directly and substantially on the matter in question, 
and is "so significant that it must be considered in order 
to fairly decide the merits of a claim."  38 C.F.R. 
§ 3.156(a) (1999); Hodge.  In this regard, for the purpose of 
determining whether evidence is new and material, evidence is 
presumed credible and accorded full weight; the evidence is 
weighed and credibility assessed only after the claim is 
reopened.  Justus v. Principi, 3 Vet.App. 510 (1993).  
Moreover, a medical diagnosis of PTSD is presumed to be 
valid.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  
Accordingly, the claim is reopened with the submission of new 
and material evidence, and VA must review the claim in light 
of all the evidence, new and old.  

II.  Skin condition

A.  VCAA

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted, which requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2004).  

After the VCAA was enacted, pursuant to a Board remand, the 
RO sent the veteran a letter informing him of the change in 
the law resulting from the VCAA in April 2001.  Although this 
letter was sent to the veteran after the April 1999 rating 
decision on appeal, the RO decision was already decided and 
appealed by the time the VCAA was enacted.  As a result, the 
RO did not err in failing to provide such notice, and the 
veteran has had proper notice since then.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

In this regard, the April 2001 letter informed him of the 
evidence necessary to substantiate his claim, and of his and 
VA's respective obligations to obtain specified different 
types of evidence.  Although he was not explicitly told to 
submit all pertinent evidence in his possession, the detailed 
explanation contained in that letter served to convey that 
information.  A supplemental statement of the case dated in 
December 2002 also informed the veteran of the evidence 
necessary to substantiate his claim, of the relevant legal 
authority, and of the reasons his claim was denied.  

In the December 2002 supplemental statement of the case, the 
RO cited the version of 3.156(a) effective for claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620, 45,629 (Aug. 29, 2001).  However, the veteran's 
claim was received in January 1999, and, therefore, the 
previous version of the regulation is applicable for this 
claim.  In its analysis, the RO stated, concerning the 
additional evidence, "although new it is not directly 
relevant to the issue considered."  This corresponds with 
the standard in the earlier regulation, i.e., "so 
significant that it must be considered in order to fairly 
decide the merits of a claim," rather than the current 
version, which provides that to be material, evidence must 
relate to an "unestablished fact necessary to substantiate 
the claim" and "raise a reasonable possibility of 
substantiating the claim."  Since the standard employed by 
the RO is equivalent to the applicable version of the 
regulation, the veteran was not prejudiced, and it was 
harmless error to have cited to the new regulation in the 
supplemental statement of the case.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Thus, the Board finds that the notice provisions of the law 
have been satisfied, and that any failure to have fully 
complied with these requirements prior to the rating actions 
on appeal has not resulted in any prejudice to the veteran, 
and, therefore, any such error was harmless.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Bernard, supra.  

With respect to the duty to assist, the duty to assist 
provisions of 38 U.S.C.A. § 5103A do not apply to finally 
denied claims, unless new and material evidence is received.  
See 38 U.S.C.A. § 5103A(f); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002).  The regulations providing certain duty 
to assist provisions for applications to reopen finally 
denied claims are only effective to any claim for benefits 
received by VA on or after August 29, 2001.  66 Fed. Reg. 
45629 (Aug. 29, 2001).  There is no VA duty to provide a 
medical examination or opinion until a previously denied 
claim has been reopened with new and material evidence.  
38 C.F.R. § 3.159(c)(4).   

B.  Whether new and material evidence has been received

Evidence of record at the time of the 1992 rating decision 
included service medical records, which did not show any 
treatment or abnormal findings pertaining to the skin.  
However, on the entrance examination, conducted in February 
1967, the veteran said that he had been treated in 1966 for a 
rash on his back, with no history of recurrence.  

Also of record were the reports of VA examinations conducted 
in July 1992.  On a general medical examination, the veteran 
said that he had experienced "heat bumps" on his back in 
1972, and that they had last occurred in 1990.  On a special 
skin examination, no rash was found, and it was noted that 
the veteran said he had not had one since 1990.

Based on this evidence, the RO denied the veteran's claim for 
service connection for a skin condition, as no current 
disability was shown.

Evidence received since the 1992 rating decision includes the 
veteran's contentions that he was exposed to Agent Orange in 
Vietnam, and that his skin condition developed as a result.  
He said that his skin condition is manifested by bumps and 
rashes on his back and legs during the summer, which had 
first occurred in 1973 or 1974.  He said he had not received 
treatment until 1991.  

The medical evidence of record added to the record since the 
1992 rating decision consists of VA and private treatment 
records dated from 1997 to 2002, as well as a VA neurological 
examination report of July 1993.  These records do not show 
the presence of a rash or other skin condition.  

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange).  In 
the case of such a veteran, service incurrence for specified 
diseases will be presumed if manifest to a compensable degree 
within specified periods, even if there is no record of such 
disease during service.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2004).  With respect to skin 
conditions, the specified diseases are chloracne or other 
acneform diseases consistent with chloracne, and porphyria 
cutanea tarda (whose symptom complex includes skin 
conditions).  For these diseases, the presumption of service 
connection only applies if manifested to a degree of 10 
percent within a year of the last date of exposure.  
38 C.F.R. § 3.307(a)(6)(ii) (2004).  

The veteran's contentions concerning Agent Orange reflect a 
new theory of entitlement.  Such a claim is not a new claim, 
but is properly considered a claim to reopen.  See Ashford v. 
Brown, 10 Vet.App. 120, 123 (1997).  Further, the new theory 
of entitlement, alone, is not new and material evidence.  Id.   

The evidence of record does not indicate the presence of any 
of the presumptive skin diseases.  There is no medical 
evidence positing a connection between a skin condition and 
Agent Orange exposure; indeed, there is no medical evidence 
of a current skin condition at all.  Under these 
circumstances, the veteran's new theory of entitlement does 
not bear directly or substantially upon the question at 
issue, nor is so significant that it must be considered in 
order to decide the merits of the claim.  In this regard, in 
the absence of current disability, there is no basis for 
service connection, under any theory.  See Degmetich v. 
Brown, 104 F3d 1328 (1997).  Similarly, without a current 
disability, revisions to the law pertaining to claims based 
on Agent Orange exposure enacted after the prior rating 
decision would not present a new factual basis.  See 
Pelegrini, supra.  For these reasons, the Board finds that 
new and material evidence has not been presented, and the 
October 1992 rating decision remains final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).     


ORDER

New and material evidence to reopen the claim for service 
connection for PTSD has been received; to that extent, the 
appeal is granted.

The application to reopen a claim for service connection for 
a skin condition is denied.


REMAND

The Board finds there is a further VA duty to assist the 
veteran in developing evidence pertinent to his reopened 
claim for service connection for PTSD.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the January 2003 
examination was for the purpose of assessing the veteran's 
competency to manage his VA monetary benefits, and the RO did 
not review it in connection with the service connection 
claim, or issue a supplemental statement of the case.  
However, the examination included a diagnosis of PTSD based 
on a review of the claims file, as well as the veteran's 
history, and it is therefore relevant to the service 
connection claim, and must be considered by the RO in 
connection with his claim for service connection for PTSD.  

In addition, the veteran claims he has PTSD due to stressors 
experienced during his Army service in Vietnam, and he should 
be afforded another opportunity to provide a detailed 
statement of his stressors.  

In this regard, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) [i.e., under the criteria of DSM-IV]; a 
link, established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).  If it 
is not shown that a veteran engaged in combat, his assertions 
of service stressors are not sufficient to establish their 
occurrence.  Rather, his alleged service stressors must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).  

According to service personnel records, he served two tours 
of duty in Vietnam, from July 1967 to July 1968, and from 
February 1969 to February 1970.  His occupational specialties 
during these tours were supply clerk, stock control and 
accounting specialist, and equipment storage supervisor.  
During the first Vietnam tour, he was assigned to the 625th 
Supply and Service Company (DS).  Throughout the second tour, 
he was assigned to Company E, U.S. Army Depot, Long Binh.  
The service records show decorations for service in Vietnam 
but do not indicate combat service.  Therefore, any claimed 
stressors must be verified.

Although he did not respond to a November 2001 request for a 
stressor statement, the notification he was provided up to 
that point told him the claim was denied due to an absence of 
a diagnosis of PTSD, and not because of a lack of stressors.  
The stressors reported in the medical records consist of 
vague statements of having seen fellow soldiers killed.  
However, such statements are not sufficiently detailed as to 
permit VA to verify their occurrence.  He should be informed 
that evidence of a valid stressor is essential to his claim, 
and requested to submit a detailed statement of his 
stressors.  Further action to be taken by the RO will depend 
upon whether he submits a stressor statement.  

The appellant is hereby notified that, if an examination is 
scheduled, it is the appellant's responsibility to report for 
the examination and to cooperate in the development of the 
case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).  

Accordingly, the appeal is REMANDED to the RO, via the AMC, 
for the following action:

1.  Obtain current records of the 
veteran's VA psychiatric and mental health 
treatment, dated from November 2002 to the 
present.  

2.  Tell the veteran to send VA copies of 
any evidence relevant to his claim that 
is in his possession.  See 38 C.F.R. 
§ 3.159(b).

3.  Request that the veteran complete and 
return a PTSD stressor questionnaire.  
Inform him that evidence of a valid 
stressor is essential to his claim, and 
that any such stressor must be 
corroborated.  Advise the veteran to 
provide, to the best of his recollection, 
the following information, as to each 
claimed stressor:  (1) the details of the 
incident; (2) his proximity to the 
incident; (2) the approximate date such 
incident occurred; (3) where such 
incident occurred; (4) the unit to which 
he was assigned at the time; and (6) the 
names of any other personnel involved, 
either as witnesses or casualties.  To 
assist in his recollections, he is 
referred to the contents of the REMAND 
above which details his duty assignments.   
The veteran is hereby advised that vague 
accounts of alleged stressors without 
specific details, dates, names, etc., 
will not provide a sufficient basis to 
further investigate his stressors for 
purposes of his claim.

4.  If the veteran provides a 
sufficiently detailed stressor report, 
the RO should attempt to verify any such 
stressor(s) through the U.S. Armed 
Services Center for Unit Records Research 
(CURR).  The RO should provide CURR with 
a summary of claimed service stressors, 
copies of service personnel records, and 
any other documents needed by CURR to 
corroborate claimed stressors.  CURR 
should be asked to provide any available 
histories of the veteran's unit during 
the time he was in Vietnam.  If the RO 
does not attempt to verify a stressor(s), 
the reason(s) should be documented (e.g., 
insufficient evidence to submit to CURR).

5.  If corroboration is obtained, the RO 
should afford the veteran a VA psychiatric 
examination, to determine whether he has 
PTSD due to any corroborated in-service 
stressors, in accordance with the 
diagnostic criteria set forth in DSM-IV.  
The claims file, to include any newly 
obtained evidence, and a copy of this 
REMAND, must be forwarded to the examiner 
and reviewed prior to the examination.  
The examiner should indicate in the 
examination report that this has been 
accomplished.  If the veteran is diagnosed 
with PTSD, the examiner should be asked to 
provide an opinion as to whether there is 
a causal nexus between his specific 
claimed inservice stressor(s) and his 
current symptomatology.  The examiner 
should also be requested to explain the 
sufficiency of each specific stressor 
relied upon for the diagnosis, and the 
basis for the conclusion that the 
veteran's symptomatology is, or is not, 
casually related to his PTSD.  

6.  After assuring compliance with the 
above development, as well as with any 
other notice and development action 
required by law, the RO should review the 
reopened claim service connection for 
PTSD, in light of all evidence of record, 
to include the VA examination of January 
2003.  If the claim is denied, the veteran 
should be provided with a supplemental 
statement of the case, and given an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



